UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 19109 - 7201 West Friendly Avenue Greensboro, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(336) 294-4410 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[X]Non-accelerated filer[ ]Smaller Reporting Company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $.10 per share, as of November 4, 2010 was 20,059,544. UNIFI, INC. Form 10-Q for the Quarterly Period Ended September 26, 2010 Table of Contents Page Part I.Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 26, 2010 and June 27, 2010 3 Condensed Consolidated Statements of Operations for the Quarters Ended September 26, 2010 and September 27, 2009 4 Condensed Consolidated Statements of Cash Flows for the Quarters Ended September 26, 2010 and September 27, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 40 Part II.Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. [Removed and Reserved.] 41 Item 5. Other Information 41 Item 6. Exhibits 41 2 Part I. Financial Information Item 1. Financial Statements UNIFI, INC. Condensed Consolidated Balance Sheets (Amounts in thousands) September 26, June 27, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment Less accumulated depreciation ) ) Intangible assets, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable Current portion of notes payable — Current maturities of long-term debt and other liabilities Total current liabilities Notes payable, less current portion Long-term debt and other liabilities Deferred income taxes 97 Commitments and contingencies Shareholders’ equity: Common stock (a) Capital in excess of par value (a) Retained earnings Accumulated other comprehensive income Total liabilities and shareholders’ equity $ $ (a)All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the November 3, 2010 1-for-3 reverse stock split. See accompanying notes to condensed consolidated financial statements. 3 UNIFI, INC. Condensed Consolidated Statements of Operations (Unaudited) (Amounts in thousands, except per share data) For the Quarters Ended September 26, September 27, Summary of Operations: Net sales $ $ Cost of sales Restructuring charges — Write down of long-lived assets — Selling, generaland administrative expenses (Benefit) provision for bad debts ) Other operating expense (income), net ) Non-operating (income) expense: Interest income ) ) Interest expense Loss (gain) on extinguishment of debt ) Equity in earnings of unconsolidated affiliates ) ) Income from operations before income taxes Provision for income taxes Net income $ $ Income per common share: Basic $ $ Diluted $ $ Weighted average outstanding shares of common stock (a): Basic Diluted (a)All outstanding share amounts and computations using such amounts have been retroactively adjusted to reflect the November 3, 2010 1-for-3 reverse stock split. See accompanying notes to condensed consolidated financial statements. 4 UNIFI, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) For the Quarters Ended September 26, September 27, Cash and cash equivalents at beginning of year $ $ Operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Earnings of unconsolidated affiliates, net of distributions ) ) Depreciation Amortization Stock-based compensation expense Deferred compensation expense Net gain on asset sales ) ) Loss (gain) on extinguishment of debt ) Write down of long-lived assets — Deferred income tax 63 (Benefit) provision for bad debts ) Other 7 40 Change in assets and liabilities, excluding effects of foreign currency adjustments ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Investment in unconsolidated affiliate ) — Change in restricted cash — Proceeds from sale of capital assets Net cash used in investing activities ) ) Financing activities: Payments of notes payable ) — Payments of other long-term debt ) ) Borrowings of other long-term debt — Debt refinancing fees ) — Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 5 Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation The Condensed Consolidated Balance Sheet of Unifi, Inc. together with its subsidiaries (the “Company”) at June 27, 2010 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by United States (“U.S.”) generally accepted accounting principles (“GAAP”) for complete financial statements.Except as noted with respect to the balance sheet at June 27, 2010, this information is unaudited and reflects all adjustments which are, in the opinion of management, necessary to present fairly the financial position at September 26, 2010, and the results of operations and cash flows for the periods ended September 26, 2010 and September 27, 2009.Such adjustments consisted of normal recurring items necessary for fair presentation in conformity with U.S. GAAP.Preparing financial statements requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results may differ from these estimates.Interim results are not necessarily indicative of results for a full year.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010.Certain prior period amounts have been reclassified to conform to current year presentation. The significant accounting policies followed by the Company are presented on pages 67 to 73 of the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010. 2. Inventories Inventories are comprised of the following (amounts in thousands): September 26, June 27, Raw materials and supplies $ $ Work in process Finished goods $ $ 3. Other Current Assets Other current assets are comprised of the following (amounts in thousands): September 26, June 27, Prepaid expenses: Insurance $ $ Value added tax Information technology services Cash surrender value of life insurance of former key employees (a) — Other Deposits $ $ (a) The Company has reclassified $3.2 million as current as of September 26, 2010 due to the expected surrender of certain policies during the second quarter of fiscal year 2011. 6 Notes to Condensed Consolidated Financial Statements – (Continued) 4. Intangible Assets, Net Intangible assets subject to amortization consist of a customer list of $22.0 million and non-compete agreements of $4.0 million which were entered in connection with an asset acquisition consummated in fiscal year 2007.The customer list is being amortized in a manner which reflects the expected economic benefit that will be received over its thirteen year life.The non-compete agreements are being amortized using the straight-line method over seven years, which is equal to the term of the agreement and its extensions.There are no residual values related to these intangible assets.Accumulated amortization at September 26, 2010 and June 27, 2010 for these intangible assets was $12.5million and $11.9million, respectively.These intangible assets relate to the polyester segment. The following table represents the expected intangible asset amortization for the next five fiscal years (amounts in thousands): Aggregate Amortization Expenses Customer list $ Non-compete contract $ 5. Investments in Unconsolidated Affiliates The following table represents the Company’s investments in unconsolidated affiliates: Affiliate Name Date Acquired Locations Percent Ownership Parkdale America, LLC (“PAL”) Jun-97 North Carolina, South Carolina, Virginia, and Georgia 34% U.N.F. Industries, LLC (“UNF”) Sep-00 Migdal Ha – Emek, Israel 50% UNF America, LLC (“UNF America”) Oct-09 Ridgeway, Virginia 50% Repreve Renewables, LLC (“Repreve Renewables”) Apr-10 Soperton, Georgia 40% Condensed balance sheet information as of September 26, 2010 and June 27, 2010 and income statement information for the quarters ended September 26, 2010 and September 27, 2009 of the combined unconsolidated equity affiliates are as follows (amounts in thousands): September 26, June 27, (Unaudited) (Unaudited) Current assets $ $ Non-current assets Current liabilities Non-current liabilities Shareholders’ equity and capital accounts For the Quarters Ended September 26, September 27, (Unaudited) (Unaudited) Net sales $ $ Gross profit Depreciation and amortization Income from operations Net income 7 Notes to Condensed Consolidated Financial Statements – (Continued) PAL.PAL receives benefits under the Food, Conservation, and Energy Act of 2008 (“2008 U.S. Farm Bill”) which extended the existing upland cotton and extra long staple cotton programs (the “Program”), including economic adjustment assistance provisions for ten years.Beginning August 1, 2008, the Program provided textile mills a subsidy of four cents per pound on eligible upland cotton consumed during the first four years and three cents per pound for the last six years.The economic assistance received under this Program must be used to acquire, construct, install, modernize, develop, convert or expand land, plant, buildings, equipment, or machinery.Capital expenditures must be directly attributable to the purpose of manufacturing upland cotton into eligible cotton products in the U.S.The recipients have the marketing year from August 1 to July 31, plus eighteen months to make the capital expenditures.Under the Program, the subsidy payment is received from the U.S. Department of Agriculture (“USDA”) the month after the eligible cotton is consumed.However, the economic assistance benefit is not recognized by PAL into operating income until the period when both criteria have been met; i.e. eligible upland cotton has been consumed, and qualifying capital expenditures under the Program have been made. During the Company’s first quarter of fiscal year 2011, PAL received $7.1 million of economic assistance and recognized $19.3 million of economic assistance in its operating income in accordance with the provisions of the Program.As a result of the timing of qualified capital expenditures, PAL’s deferred revenue relating to this Program decreased from $13.4 million as of June 27, 2010 to $1.2 million as of September 26, 2010.PAL expects the remaining deferred revenue balance to be fully realized through the completion of qualifying capital expenditures within the timelines prescribed by the Program. On October28, 2009, PAL acquired certain real property and machinery and equipment, as well as entered into lease agreements for real property and machinery and equipment, that constitute most of the yarn manufacturing operations of Hanesbrands, Inc. (“HBI”). Concurrent with the transaction, PAL entered into a yarn supply agreement with HBI to supply at least 95% of the yarn used in the manufacturing of HBI’s apparel products at any of HBI’s locations in North America, Central America, or the Caribbean Basin for a six-year period with an option for HBI to extend for two additional three-year periods. The yarn supply agreement also covers PAL’s supply of certain yarns used in HBI’s manufacturing in China through December31, 2011. The Company’s investment in PAL at September 26, 2010 was $71.5 million and the underlying equity in the net assets of PAL at September 26, 2010 was $89.3 million.The difference between the carrying value of the Company’s investment in PAL and the underlying equity in PAL is attributable to initial excess capital contributions by the Company of $53.4 million, the Company’s share of the settlement cost of an anti-trust lawsuit against PAL in which the Company did not participate of $2.6 million, and the Company’s share of other comprehensive income of $0.3 million offset by an impairment charge taken by the Company on its investment in PAL of $74.1 million. UNF.On September27, 2000, the Company formed a 50/50 joint venture, UNF, with Nilit Ltd. (“Nilit”), to produce nylon partially oriented yarn (“POY”) at Nilit’s manufacturing facility in Migdal Ha-Emek, Israel.The Company’s investment in UNF at September 26, 2010 was $3.1 million. UNF America.On October 8, 2009, the Company formed a 50/50 joint venture, UNF America, with Nilit for the purpose of producing nylon POY in Nilit’s Ridgeway, Virginia plant. The Company’s initial investment in UNF America was $50 thousand dollars. In addition, the Company loaned UNF America $0.5 million for working capital.The loan carries interest atLondon Interbank Offered Rate ("LIBOR")plus one and one-half percent and both principal and interest shall be paid from the future profits of UNF America at such time as deemed appropriate by its members.The loan is being treated as an additional investment by the Company for accounting purposes.The Company’s investment in UNF America at September 26, 2010 was $1.3 million.In October 2010, UNF America repaid $250 thousandof the working capital loan plus interest back to the Company. In conjunction with the formation of UNF America, the Company entered into a supply agreement with UNF and UNF America whereby the Company is committed to purchase its requirements, subject to certain exceptions, of first quality nylon POY for texturing (excluding specialty yarns) from UNF or UNF America.Pricing under the contract is negotiated every six months and is based on market rates. 8 Notes to Condensed Consolidated Financial Statements – (Continued) Repreve Renewables.On April 26, 2010, the Company entered into an agreement to form Repreve Renewables, a joint venture in which the Company owns a 40% interest.This joint venture was established for the purpose of acquiring the assets and the expertise related to the business of cultivating, growing, and selling biomass crops, including feedstock for establishing biomass crops that are intended to be used as a fuel or in the production of fuels or energy in the U.S. and the European Union.The Company received its ownership interest in the joint venture for an initial contribution of $4 million.As of September 26, 2010, the Company has contributed an additional $0.5 million for its share of initial working capital and recorded $0.1 million for the Company’s share of accumulated net losses, resulting in an investment balance of $4.4 million. 6. Other Non-current Assets Other non-current assets are comprised of the following (amounts in thousands): September 26, June 27, Cash surrender value of life insurance of former key employees (a) $ $ Bond issue costs and debt refinancing fees Long-term deposits Other $ $ (a) The Company has reclassified $3.2 million as current as of September 26, 2010 due to the expected surrender of certain policies during the second quarter of fiscal year 2011. Debt related issue costsand refinancing fees have been amortized on the straight-line method over the life of the corresponding debt, which approximates the effective interest method.On June 30, 2010, the Company redeemed $15 million of the Company’s 11.5% senior secured notes due May 15, 2014 (the “2014 notes”) at a redemption price of 105.75% of the principal amount of the redeemed 2014 notes.This redemption was financed through a combination of internally generated cash and borrowings under the Company’s senior secured asset-based revolving credit facility.As a result, the Company recorded a $1.1 million charge for the early extinguishment of debt in the quarter ended September 26, 2010 of which $0.8 million related to the premium paid for the bonds and $0.3 million related to the retirement of related bond issue costs. On September 9, 2010, the Company and its subsidiary guarantors (as co-borrowers) closed on the First Amendment to the Amended and Restated Credit Agreement with Bank of America, N.A. (the “First Amended Credit Agreement”).As a result, the Company incurred additional debt refinancing fees in the amount of $0.8 million.See “Footnote 3.Long-term Debt and Other Liabilities” included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010 for a detailed discussion of the terms and covenants of the First Amended Credit Agreement. At September 26, 2010 and June 27, 2010, accumulated amortization for debt issue costs and refinancing fees was $4.9million and $4.6 million, respectively.The original amountof issue costs and financing fees that was capitalized for the 2014notes and the amended senior secured asset-based revolving credit facility ("Amended Credit Agreement")was $7.3 million and $1.2 million, respectively. 9 Notes to Condensed Consolidated Financial Statements – (Continued) 7. Accrued Expenses Accrued expenses are comprised of the following (amounts in thousands): September 26, June 27, Payroll and fringe benefits $ $ Severance — Interest Utilities Retiree reserve Propertytaxes — Other $ $ 8. Income Taxes The Company’s income tax provision for the quarter ended September 26, 2010 resulted in tax expense at an effective rate of 19.7% compared to the quarter ended September 27, 2009 which resulted in a tax expense at an effective rate of 50.5%.The difference between the Company’s income tax expense and the U.S. statutory rate for the quarter ended September 26, 2010 was primarily due to the utilization of prior losses for which no benefit had been recognized previously, and foreign operations taxed at rates lower than the U.S., partially offset by foreign dividends taxed in the U.S.The difference between the Company’s income tax expense and the U.S. statutory rate for the quarter ended September 27, 2009 was primarily due to losses in the U.S. and other jurisdictions for which no tax benefit could be recognized while operating profit was generated in other taxable jurisdictions. Deferred income taxes have been provided for the temporary differences between financial statement carrying amounts and the tax basis of existing assets and liabilities.The valuation allowance on the Company’s net domestic deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of the valuation allowance.In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize its deferred tax assets, newly generated income tax benefits will be fully reserved. The Company is subject to income tax examinations for U.S. federal income taxes for fiscal years 2005 through 2010, for non-U.S. income taxes for tax years 2001 through 2010, and for state and local income taxes for fiscal years 2001 through 2010. 9. Shareholders’ Equity On October 27, 2010, the shareholders of the Company approved a reverse stock split of the Company’s common stock (the “reverse stock split”) at a reverse stock split ratio of 1-for-3.The reverse stock split became effective November 3, 2010 pursuant to a Certificate of Amendment to the Company’s Restated Certificate of Incorporation filed with the Secretary of State of New York.The Company had 20,059,544 shares of common stock issued and outstanding immediately following the completion of the reverse stock split. The Company is authorized in its Restated Certificate of Incorporation to issue up to a total of 500,000,000 shares of common stock at a $.10 par value per share which was unchanged by the amendment.The reverse stock split did not affect the registration of the common stock under the Securities Exchange Act of 1934, as amended or the listing of the common stock on the New York Stock Exchange, under the symbol “UFI”, although the post-split shares are considered a new listing with a new CUSIP number.In the Condensed Consolidated Balance Sheets, the line item Shareholders’ equity has been retroactively adjusted to reflect the reverse stock split for all periods presented by reducing the line item Common stock and increasing the line item Capital in excess of par value, with no change to Shareholders’ equity in the aggregate.All share and per share computations have been retroactively adjusted for all periods presented to reflect the decrease in shares as a result of this transaction except as otherwise noted. 10 Notes to Condensed Consolidated Financial Statements – (Continued) On November 25, 2009, the Company agreed to purchase 1,885,000 shares of its common stock at a purchase price of $2.65 per share from Invemed Catalyst Fund, L.P. (based on an approximate 10% discount to the closing price of the common stock on November 24, 2009).The purchase of the shares pursuant to the transaction was not pursuant to the Company’s stock repurchase plan.The transaction closed on November 30, 2009 at a total purchase price of $5 million.This transaction was not adjusted to reflect the reverse stock split discussed above. 10. Income Per Common Share The following table sets forth the reconciliation of basic and diluted per share computations (amounts in thousands, except per share data). For the Quarters Ended September 26, September 27, Determination of shares: Weighted average common shares outstanding Assumed conversion of dilutive stock options 0 Diluted weighted average common shares outstanding Income per common share – basic $ $ Income per common share – diluted $ $ The following table represents the number of stockoptions to purchase shares of common stock which were not included in the calculation of diluted per share amounts because they were anti-dilutive (amounts in thousands): For the Quarters Ended September 26, September 27, Stock options 11. Comprehensive Income (Loss) Comprehensive income amounted to $16.9 million for the first quarter of fiscal year 2011 compared to comprehensive income of $10.9 million for the first quarter of fiscal year 2010.Comprehensive income was comprised of net income of $10.2 million and positive cumulative translation adjustments of $6.7 million for the first quarter of fiscal year 2011.Comparatively, comprehensive income was comprised of net income of $2.5 million and positive cumulative translation adjustments of $8.4 million for the first quarter of fiscal year 2010.The Company does not provide income taxes on the impact of currency translations as earnings from foreign subsidiaries are deemed to be permanently invested. 11 Notes to Condensed Consolidated Financial Statements – (Continued) 12. Segment Disclosures The following is the Company’s segment information for the quarters ended September 26, 2010 and September 27, 2009 (amounts in thousands): Polyester Nylon Total Quarter ended September 26, 2010: Net sales to external customers $ $ $ Depreciation and amortization Segment operating profit Total assets Quarter ended September 27, 2009: Net sales to external customers $ $ $ Depreciation and amortization Segment operating profit Total assets The following table provides reconciliations from segment data to consolidated reporting data (amounts in thousands): For the Quarters Ended September 26, September 27, Depreciation and amortization: Depreciation and amortization of specific reportable segment assets $ $ Depreciation included in other operating (income) expense, net 3 36 Amortization included in interest expense, net Consolidated depreciation and amortization $ $ Reconciliation of segment operating income to income fromoperations before income taxes: Reportable segments operating income $ $ (Benefit) provision for bad debts ) Other operating expense (income), net ) Interest expense, net Loss (gain) on extinguishment of debt ) Equity in earnings of unconsolidated affiliates ) ) Income from operations before income taxes $ $ For purposes of internal management reporting, segment operating profit represents segment net sales less cost of sales, segment restructuring charges, segment impairments of long-lived assets, and allocated selling, general and administrative (“SG&A”) expenses.Certain non-segment manufacturing and unallocated SG&A costs are allocated to the operating segments based on activity drivers relevant to the respective costs.This allocation methodology is updated as part of the annual budgeting process. The primary differences between the segmented financial information of the operating segments, as reported to management and the Company’s consolidated reporting relate to the provision for bad debts, other operating expense (income), net, interest expense, net and equity in earnings of unconsolidated affiliates and related impairments. Segment operating profit excluded the benefit for bad debts of $41 thousand for the first quarter of fiscal year 2011 and the provision for bad debts of $0.6 million for the first quarter of fiscal year 2010. 12 Notes to Condensed Consolidated Financial Statements – (Continued) The total assets for the polyester segment increased from $322.2 million at June 27, 2010 to $325.7 million at September 26, 2010 primarily due to increases in inventory, accounts receivable, andproperty, plant and equipment ("PP&E")of $5.0 million, $3.2 million, and $1.5 million, respectively.These increases were offset by decreases in cash, other current assets andother non-current assets of $4.9 million, $0.8 million, and $0.5 million, respectively.The total assets for the nylon segment increased from $81.1 million at June 27, 2010 to $86.6 million at September 26, 2010 due primarily to increases in inventory, accounts receivable, cash, and other current assets of $4.7 million, $1.0 million, $0.1 million, and $0.1 million, respectively.These increases were offset by a decrease in PP&E of $0.4 million. 13. Stock-Based Compensation On October 29, 2008, the shareholders of the Company approved the 2008 Unifi, Inc. Long-Term Incentive Plan (“2008 Long-Term Incentive Plan”). The 2008 Long-Term Incentive Plan authorized the issuance of up to 2,000,000 shares of Common Stock pursuant to the grant or exercise of stock options, including Incentive Stock Options (“ISO”), Non-Qualified Stock Options (“NQSO”) and restricted stock, but not more than 1,000,000 shares may be issued as restricted stock. Option awards are granted with an exercise price not less than the market price of the Company’s stock at the date of grant. During the first quarter of fiscal year 2010, the Compensation Committee (“Committee”) of the Board of Directors (“Board”) authorized the issuance of 566,659 stock options from the 2008 Long-Term Incentive Plan to certain key employees and certain members of the Board.The stock options vest ratably over a three year period and have ten year contractual terms.The Company used the Black-Scholes model to estimate the weighed-average grant date fair value of $3.34 per post-split share. There were no stock options issued during the first quarter of fiscal year 2011. The Company incurred $0.2 million and $0.6 million in the first quarter of fiscal years 2011 and 2010 respectively, in stock-based compensation expense which was recorded as SG&A expenses with the offset to capital in excess of par value. There were no stock options exercised during the first quarter of fiscal years 2011 and 2010. 14. Other Operating Expense (Income), Net The following table summarizes the Company’s other operatingexpense (income), net (amounts in thousands): For the Quarters Ended September 26, September 27, Net gain on sale of PP&E $ ) $ ) Currency losses 13 Other, net ) (6
